MAINE SUPREME JUDICIAL COURT                                               Reporter of Decisions
Decision:    2015 ME 129
Docket:      Oxf-15-28
Submitted
  On Briefs: September 28, 2015
Decided:     October 13, 2015

Panel:         SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HUMPHREY, JJ.



                                         STATE OF MAINE

                                                    v.

                                     DANIEL H. PELLETIER

PER CURIAM

         [¶1] Daniel H. Pelletier was summonsed on February 16, 2014, and charged

with operating while his license was suspended or revoked (Class E), 29-A M.R.S.

§ 2412-A(1-A)(A), (D) (2014), and operating after his vehicle registration was

suspended (Class E), 29-A M.R.S. § 2417 (2014). After a nonjury trial, the trial

court (Oxford County, Clifford, J.) found Pelletier guilty of operating while license

suspended or revoked,1 and sentenced him to thirty days in jail with all but three

days suspended, and the mandatory minimum $500 fine.                      See 29-A M.R.S.

§ 2412-A(3)(B) (2014).

         [¶2] Pelletier has not denied that he was driving or that his license was

suspended. Instead, the only issues on appeal are whether the court below had

   1
       The operating after registration suspended charge was dismissed.
2

jurisdiction to enforce the laws of the State of Maine against Pelletier and whether

the requirement that each driver hold a valid driver’s license violates the United

States Constitution.

           [¶3] Because these arguments, although frivolous, are raised with some

regularity, we write to provide an unambiguous declaration that Maine’s courts

have jurisdiction to enforce Maine’s laws against those physically present within

the state’s geographic bounds and to reaffirm the constitutionality of Maine’s law

requiring each driver to hold a valid driver’s license.

A.         Jurisdiction of Maine’s Courts

           [¶4] Pelletier contends that the “State of Maine” is a legal fiction,2 and his

mere physical presence within certain latitudinal and longitudinal bounds does not

constitute presence “within the State of Maine” for the purpose of rendering him

subject to Maine’s laws.

           [¶5] We have addressed this issue previously and summarily dismissed the

contention that Maine’s courts lack jurisdiction to enforce Maine’s laws against

those within the geographic boundaries of the State.                     See State v. Pelletier,

587 A.2d 1100, 1101 (Me. 1991).3 Pelletier’s argument is contrary to jurisdictional


     2
     According to Pelletier, “[t]he phrase State of Maine appears to be not much more than a dba or
pseudonym for lawyers and police officers.”
     3
         The defendant in the 1991 appeal was named Leon A. Pelletier.
                                                                                                                3

principles as old as the State itself: “[E]very State possesses exclusive jurisdiction

and sovereignty over persons and property within its territory.” Pennoyer v. Neff,

95 U.S. 714, 722 (1877) (emphasis added).4 Here, the United States Supreme

Court makes clear that state jurisdiction over an individual extends to those present

within the physical bounds of the state.

B.       Constitutionality of Driver’s Licenses

         [¶6] Pelletier further contends that Maine’s law requiring each driver to

hold a valid driver’s license is facially unconstitutional, as it restricts the exercise

of a purported fundamental right to travel, guaranteed by the United States

Constitution.

         [¶7] The Supreme Court settled this point in 1915: “[A state] may require

the registration of such vehicles and the licensing of their drivers . . . . This is but

an exercise of the police power uniformly recognized as belonging to the States

and essential to the preservation of the health, safety and comfort of their citizens.”

Hendrick v. Maryland, 235 U.S. 610, 622 (1915).5 Likewise, we held in 1909 that


     4
     Although subsequent opinions have limited Pennoyer’s effect in many respects, the existence of in
personam jurisdiction over those physically present in the forum state is not one of them. See Shaffer v.
Heitner, 433 U.S. 186 (1977); Int’l Shoe Co. v. Wash., 326 U.S. 310 (1945).
     5
      Hendrick v. Maryland addresses the constitutionality of driver’s licenses as a limitation on the right
to interstate travel. 235 U.S. 610, 624 (1915). Without speculating as to whether such a right exists, we
hold also that driver’s licenses are a valid limitation on the right to intrastate travel, to the extent that such
a right is protected under the U.S. Constitution. See Showtime Entm’t, LLC v. Town of Mendon,
769 F.3d 61, 77 n.10 (1st Cir. 2014).
4

the State may, as a valid exercise of its police power, place limitations on the

operation of motor vehicles on the State’s roads. State v. Mayo, 106 Me. 62, 66,

75 A. 295, 297 (1909).

        The entry is:

                           Judgment affirmed.



On the briefs:

        Daniel H. Pelletier Jr., appellant pro se

        Andrew S. Robinson, District Attorney, and Joseph M.
        O’Connor, Asst. Dist. Atty., Office of the District Attorney,
        South Paris, for appellee state of Maine



Oxford County Superior Court docket number CR-2014-293
FOR CLERK REFERENCE ONLY